Title: To Thomas Jefferson from William Montgomery, 16 August 1808
From: Montgomery, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. 16th August 1808.
                  
                  Permit a fellow Citizen to offer you his opinion on the present affairs of this Country. A Friend has just shewn me a letter dated Quebeck the 23d July. The writer says few days since one hundred and twenty Sail of Vessels left here for England, as many more were loading, their Cargoes cost fifty percent more than usual. Some Vessels were also loading for the West Indies with Flour, Pork, Beef and Rice Had they Mills they could supply the Islands with Flour and Bread. The People of Canada he said were pleased with our Embargo. This information with accounts from the West-Indies that Indian Corn & ground Provitions would be soon raised for a supply, has changed my opinion on the policy of continueing our Embargo any longer, as there is now reason to conclude it will not produce the effects our Government wished and expected. if this is assertained, would it not be prudent to inform the Merchants of the real State of our foreign trade and leave it to them to judge of the risque they run. The produce of our Country would all go off at a good Price, which at present is perishing at least some of it. We cannot defend ourselves against all the Powers at War, and Honour does not make it a duty. But some trade very advantageous could now be carried on. As Spain has opened her Ports, will not this give you the Power to suspend the Embargo if so I should think it prudent for you do it which would convince the people of this Country you had no views but their Good. This is my opinion of your motives and I would say to England and France, if either would respect our rights, and the other would not. it would be recommended to Congress to permit the Merchants to Arm against the Power that would not. This country cannot continue much longer in her present State, it will endanger the Peace of the Union. The Eastern States would prefer war to the entire stoppage of Trade. The man who rents a Plantation cannot pay his rent. The Fisherman cannot pursue any other business, while he expects his Trade will again open, so with the Vessel holders. Bad habids are contracting, attempts to evade our laws will learn our People to run Goods, in short new Channals of supplies will exclude this Country from supplying other Countries with articles heretofore got of us. You comprehensive mind can extend my ideas. This subject is important. May Providence guide and direct your Measures is the Prayer of a Friend to the Country and generally to your Measures, with due respect 
                  Your Humble Servant
                  
                     Wm Montgomery 
                     
                  
               